Citation Nr: 9921435	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  93-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an increased disability evaluation for 
defective vision, currently evaluated as 30 percent disabling.

2. Entitlement to an increased disability evaluation for 
limitation of motion of the right shoulder secondary to upper 
chest and right arm burn scars, currently evaluated as 20 
percent disabling.

3. Entitlement to an increased disability evaluation for burn 
scars of the upper chest and right arm, currently evaluated as 
10 percent disabling.

4. Entitlement to an increased disability evaluation for 
arthritis of the right knee, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased disability evaluation bilateral 
hearing loss, currently evaluated as 10 percent disabling.

6. Entitlement to an increased (compensable) disability 
evaluation for otitis media.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1945 to October 
1965.

This case returns to the Board of Veterans' Appeals (Board) from 
a remand dated in November 1998.  The requested hearing has been 
conducted and the case has been returned to the Board for 
appellate consideration.  This appeal originates from a decision 
dated in April 1992, by the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1. The appellant's left eye disability is manifested by aphakia 
with visual acuity of 20/200.

2. The right shoulder disability is manifested by complaints of 
pain and stiffness and is productive of limitation of 
abduction to approximately 90 degrees due to the burn scar.

3. The 2nd degree burn scars of the upper chest and right arm 
are manifested by a 15 cm. irregular, transversely oriented 
scar from the forearm to the pectoral region and a 10 cm. 
irregularly aligned vertical scar over the right forearm with 
pigmentation changes.

4. The right knee disability is manifested by complaints of 
intermittent pain, occasional give-way and swelling and is 
productive of a range of motion from 0 to 90 degrees and mild 
osteoarthritic changes on x-ray examination.

5. The appellant's bilateral hearing loss is manifested by an 
average puretone threshold on the right of 27.5 decibels (dbs) 
and 70 dbs on the left with speech recognition scores of 90 
percent on the right and 75 percent on the left. 

6. The otitis media is manifested by a history of recurrent 
infections with no evidence of current infection or other 
compensable symptomatology.



CONCLUSIONS OF LAW

1. The criteria for a disability evaluation in excess of 30 
percent for defective vision are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6029 (1998).

2. The criteria for a disability evaluation in excess of 20 
percent for limitation of right shoulder motion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Code 5201 (1998).

3. The criteria for a disability evaluation in excess of 10 
percent for burn scars of the upper chest and right arm are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7802 (1998).

4. The criteria for a disability evaluation in excess of 10 
percent for arthritis of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, Diagnostic Codes 5010-5257 (1998).

5. The criteria for a disability evaluation in excess of 10 
percent for defective hearing are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 6101 (1998 & 1999).

6. The criteria for a compensable disability evaluation for 
otitis media are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 6200 
(1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds the appellant's claims for increased 
disability evaluations to be well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions regarding an increase in 
severity of the disabilities at issue are deemed to be sufficient 
to render these claims plausible.  See e.g. Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran asserted 
that his condition had worsened since the last time his claim for 
an increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating). 

However, while these claims have been found to meet the threshold 
pleading requirement of being well grounded, the Board, after 
careful consideration of the record as a whole, and with 
particular emphasis upon the findings noted on VA examination in 
March 1996, concludes that the evidence does not support 
entitlement to increased disability evaluations for defective 
vision, limitation of motion of the right shoulder, burn scars of 
the upper chest and right arm, arthritis of the right knee, 
defective hearing or otitis media.

I.  Defective Vision

The record reflects that service connection was granted by the RO 
for defective vision in May 1966.  The rating board noted that 
the service medical records documented that the appellant 
sustained a left eye injury in October 1963.  The diagnosis at 
that time was intraocular hemorrhage, left eye, and secondary 
glaucoma with visual acuity of 20/80.  On VA examination in April 
1966, the appellant's left eye visual acuity was 20/400.  A 30 
percent evaluation was assigned for defective vision effective 
from November 1st, 1965.

In May 1971, the appellant's evaluation for his defective vision 
was reduced to the noncompensable level effective from August 
1st, 1971, based upon findings that his left eye visual acuity 
was 20/200, and was correctable to 20/20.

In July 1990, the RO increased the appellant's rating for his 
defective vision to the 10 percent level, effective from April 
11th, 1990.  The rating board noted that the appellant's left 
eye visual acuity was 20/100 and met the criteria for a 10 
percent evaluation.

In October 1992, the RO increased the appellant's evaluation for 
defective vision to the 30 percent level effective from March 
19th, 1992.  The rating board noted that the appellant underwent 
cataract surgery and received a lens implant.  On VA examination 
in March 1996, the appellant's uncorrected visual acuity of the 
aphakic left eye was 20/200.  While the visual acuity was noted 
to meet the criteria for a 20 percent evaluation, the rating 
board further noted that the minimum rating for aphakia, whether 
unilateral or bilateral, is 30 percent.  Accordingly, the 
appellant's defective vision was assigned a 30 percent 
evaluation.

Pursuant to diagnostic criteria provided for impairment of 
central visual acuity including Diagnostic Code 6029, to 
establish entitlement to an increased disability evaluation on 
the basis of visual acuity, the evidence would have to establish 
that the appellant had anatomical loss of one eye or complete 
blindness.  Careful review of the evidence of record fails to 
reveal that the appellant has suffered enucleation of the left 
eye or has become totally blind.  Furthermore, the Board notes no 
other symptomatology which would support an increased evaluation 
under an alternate Diagnostic Code.  

The appellant's statements and testimony have been considered; 
however, these assertions are found to be outweighed by the 
objective medical evidence of record viewed in light of the above 
rating criteria.  In the absence of any additional competent 
medical evidence to the contrary, entitlement to an increased 
disability evaluation for defective vision is not warranted.

II.  Limitation of Motion of the Right Shoulder

The evidence before the Board reflects that in May 1998, the RO 
determined that the appellant's 2nd degree burn scars of the 
upper chest and right arm were more appropriately evaluated at 
the 20 percent level based upon limitation of motion of the right 
shoulder, with an additional 10 percent rating for the skin 
damage from the burns, effective from March 19th, 1992.  The 
limitation of motion of the right shoulder is currently rated 
pursuant to Diagnostic Code 5021, which provides, in pertinent 
part, that a 30 percent evaluation is warranted where the 
evidence reflects limitation of the major arm to midway between 
the side and shoulder level or where the minor arm is limited to 
25 degrees from the side.  Where the major arm is limited to 25 
degrees from the side, a 40 percent evaluation is warranted.

On VA examination in March 1996, the appellant was found to have 
limitation of abduction of the right shoulder to approximately 90 
degrees, or to shoulder level.  The remainder of the medical 
evidence of record does not document the presence of greater 
limitation involving the appellant's right shoulder motion.  
Furthermore, there have been no findings of pertinent 
symptomatology to support an increased disability evaluation 
under an alternate Diagnostic Code.  The scapulohumeral 
articulation has not been shown to be ankylosed and there is no 
evidence of a fibrous union or malunion of the humerus for 
ratings pursuant to Codes 5200 and 5202.

Accordingly, entitlement to an increased disability evaluation on 
the basis of limitation of right shoulder motion is not 
warranted.

III.  Burn Scars of the Upper Chest and Right Arm

Initially, the Board notes that functional impairment 
attributable to the burn scars is deemed to be contemplated by 
the separate rating assigned for limitation of motion of the 
right shoulder, discussed above.  Accordingly, the appellant's 
2nd degree burn scars of the upper chest and right arm are 
evaluated pursuant to Diagnostic Code 7802, on the basis of an 
area or areas approximating 1 square foot and are assigned a 10 
percent evaluation.  The 10 percent evaluation is the maximum 
rating available for 2nd degree burn scars.  

There is no additional evidence of record to establish the 
presence of symptoms which would support evaluation of the scars 
under an alternate Diagnostic Code.  Accordingly, entitlement to 
an increased disability evaluation is not warranted.

IV.  Arthritis of the Right Knee

In July 1966, the RO granted service connection for a scar over 
the right knee as a residual of a laceration over the patella and 
lateral third of the patellar ligament.  The rating board noted 
that the appellant sustained the laceration in an automobile 
accident during service.  A noncompensable disability evaluation 
was assigned effective from November 1st, 1965.

In August 1978, the RO increased the appellant's disability 
evaluation to 10 percent for his right knee injury based upon 
their conclusion that the recently discovered degenerative 
changes could not be disassociated from the service-connected 
injury.  Accordingly, they recharacterized the disability as 
traumatic arthritis of the right knee and the 10 percent 
disability evaluation was assigned effective from April 26th, 
1978.

The 10 percent evaluation was has been carried forward to the 
present appeal.

The appellant's right knee arthritis is currently evaluated 
pursuant to Diagnostic Codes 5010-5257.  Pursuant to Code 5010, 
traumatic arthritis is to be rated as degenerative arthritis 
under Code 5003.  Code 5003 provides that the disability is to be 
rated based upon limitation of motion under the appropriate Code 
for the specific joint.  In this case, the appellant's knee 
disability has been found to be most appropriately considered 
under Code 5257 based upon other impairment of the knee.  To 
establish entitlement to a 20 percent evaluation under Code 5257, 
there must be evidence of moderate recurrent subluxation or 
lateral instability.  Alternatively, where flexion is limited to 
30 degrees or extension is limited to 15 degrees, a 20 percent 
evaluation is in order under Codes 5260 and 5261, respectively.  

The most recent findings of record as documented on examination 
in March 1996, reveal a 15 cm. transverse scar over the right 
knee with mild swelling, slight crepitus and no obvious effusion.  
The knee joint was considered to be stable to anterior drawer 
testing and showed no lateral instability.  Right knee range of 
motion was from 0 to 90 degrees and the diagnosis was traumatic 
arthritis of the right knee.  When viewed in light of the above 
rating criteria, these findings are deemed to meet the criteria 
for the current 10 percent evaluation.  There is no additional 
medical evidence of record to establish the presence of right 
knee disability such to support entitlement to an increased 
evaluation.  

While the severity of the right knee disability is acknowledged, 
the Board concludes that the level of impairment is appropriately 
evaluated by the 10 percent evaluation.  As noted above, the 
current evaluation is determined by consideration of the overall 
disability picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide for 
fair compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the 
holding in Deluca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain. 

The appellant's assertions and testimony in support of his claim 
have been carefully considered by the undersigned.  However, 
these contentions regarding an increase in severity of the knee 
disability are not found to be corroborated by the objective 
medical evidence of record which documents no more than a slight 
impairment.  In the absence of any additional competent evidence 
to establish the presence of a greater limitation of motion or 
other functional impairment of the knee due to the service-
connected arthritis, entitlement to an increased disability 
evaluation is not warranted.

V.  Defective Hearing

The appellant's bilateral hearing loss is currently evaluated 
pursuant to Diagnostic Code 6100 which provides, in pertinent 
part, that the appellant's average puretone decibel loss of 70 
dbs on the left and 27.5 dbs on the right with speech 
discrimination of 75 percent on the left and 90 percent on the 
right warrant a 10 percent disability evaluation.  See rating 
tables VI and VII from 38 C.F.R. § 4.85 et seq. 

The Board is sympathetic to the appellant's contentions regarding 
the severity of his service-connected hearing loss; however, in 
Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) the United 
States Court of Veterans Appeals noted that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to numeric 
designations assigned after audiometric evaluations are rendered.  
On recent VA audiological examination in March 1996, as noted 
above, the average puretone decibel loss was 70 dbs in the left 
ear and 27.5 dbs in the right ear.  The speech discrimination 
score (word recognition score using the Maryland CNC word list) 
was 75 percent on the left and 90 percent on the right.  The 
diagnosis was moderate high frequency sensorineural hearing loss 
bilaterally.  When viewed in light of rating tables VI and VII 
from 38 C.F.R. § 4.85 et seq., these results equate to a 10 
percent disability evaluation pursuant to Diagnostic Code 6100.  

Accordingly, entitlement to a compensable disability evaluation 
for the appellant's bilateral hearing loss is not warranted.

VI.  Otitis Media

The appellant's otitis media is currently evaluated pursuant to 
Diagnostic Code 6200, which provides that during suppuration, or 
where there are aural polyps, a 10 percent evaluation is 
warranted.  

After careful review of the evidence of record, the undersigned 
concludes that entitlement to a 10 percent evaluation is not 
warranted for the appellant's otitis media.  On examination in 
March 1996, there was no evidence of an active infection nor were 
there any findings to suggest the presence of aural polyps.  
Furthermore, there is no additional medical evidence to establish 
that the otitis media had become an active process and at his 
hearing in March 1999, the appellant testified that he had not 
had any recent ear infections or flare-ups.

Accordingly, in view of the above and the lack of evidence of 
active otitis media or to establish the presence of aural polyps, 
entitlement to a compensable disability evaluation for otitis 
media is not warranted.

The Board notes that during the pendency of this appeal, the 
Schedule for Rating Disabilities, Part 4, Section 4.85 was 
revised.  The changes made pursuant to that revision have been 
considered in conjunction with the adjudication of the 
appellant's claims for increased disability evaluations for 
defective hearing and otitis media.  However, with respect to 
Tables VI and VII, no substantive changes were made which would 
impact upon the appellant's disability evaluation for his 
defective hearing and while Code 6200 was amended to include 
aural polyps as a basis for a compensable evaluation, in light of 
the discussion above, this change is not deemed to be applicable 
in this case.  See 38 C.F.R. § 4.85 (1999).


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

